Citation Nr: 0724082	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-27 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as related to herbicide exposure.

2.  Entitlement to service connection for a renal disability, 
to include as related to herbicide exposure.

3.  Entitlement to service connection for a bladder 
disability, to include as related to herbicide exposure.

4.  Entitlement to service connection for a right 
hydrocelectomy, claimed as problems with removal of testicle, 
to include as related to herbicide exposure.

5.  Entitlement to service connection for pain and loss of 
mobility of the bilateral lower extremities, to include as 
related to herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was previously scheduled to attend a Travel Board 
hearing in February 2007.  The veteran has submitted 
sufficient good cause for not attending this hearing, and 
thus has requested a new video conference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the VA Form 9, received in August 2005, the veteran 
requested a Board hearing at a local VA office before a 
member of the Board.  The veteran was subsequently scheduled 
to have a Travel Board hearing in February 2007.  The veteran 
informed the RO that he was unable to attend the scheduled 
hearing due to illness, but that he still wished to have to 
hearing.  

Upon reviewing the veteran's motion, the Board determined 
that the veteran had shown good cause for failing to appear 
for the scheduled hearing.  Thus, this claim is remanded in 
order for the veteran to be scheduled for a new Board video 
conference hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the 
veteran for a hearing before a member of the Board at 
the RO (a video conference hearing).  After the hearing 
has been held, the case should be returned directly to 
the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


